Citation Nr: 1434007	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  14-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability (claimed as bilateral legs and feet), to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to July 1969.  His service included a tour of duty in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Review of this appeal includes evidence located in the Veteran's Virtual VA and VBMS electronic claims files.

Following the issuance of the May 2014 Statement of the Case regarding this appeal, additional VA medical records were added to the Veteran's VBMS electronic claims file, in July 2014.  As this evidence is essentially duplicative of records already on file and considered by the RO, there is no prejudice to the Veteran in deciding this claim at present rather than remanding the issue to the AOJ for the issuance of a Supplemental Statement of the Case.  38 C.F.R. § 19.37. 


FINDINGS OF FACT

1.  The Veteran's bilateral leg disability, diagnosed as polyarteritis nodosum, is neither caused nor aggravated by a service connected disease or injury, to include diabetes.

2.  The Veteran's bilateral leg disability, diagnosed as polyarteritis nodosum, is not due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A disability of the lower extremities, diagnosed as polyarteritis nodosum, is not proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  A disability of the lower extremities, diagnosed as polyarteritis nodosum, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA initially notified the Veteran in August 2012 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter notified the claimant of regulations pertinent to direct service connection claims as well as secondary claims, in addition to the establishment of an effective date and of the disability rating.  

The claimant's medical treatment records have been obtained with respect to the claim being decided herein, and he has not identified any outstanding private or VA treatment records pertinent to the issue.  He has also been afforded an adequate VA examination.

Thus, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimantwill not be prejudiced as a result of the Board's adjudication of the claim hereinbelow.

II.  Facts

Service treatment records include a February 1964 entrance examination report reflecting the Veteran's report of experiencing multiple right leg fractures in 1962 while playing football.  He said his leg had been in a cast for six weeks.  The examination report shows that this injury was not considered disqualifying for service.  Service treatment records do not reflect complaints involving the lower extremities and show that the Veteran had a normal clinical evaluation of the lower extremities at a July 1965 examination, as well as at his April 1969 separation examination.  

A March 2012 VA outpatient record reflects the Veteran's report of experiencing a sustained dull pain and swelling in his legs below the knees for the last two weeks. He said that it made walking painful and wondered if it was because of the fresher testerone he was taking every day or something else related to his diabetes.

An April 2012 nurse telephone record contains the Veteran's report of worsening symptoms including swelling which affected the thigh, knuckles, and fingers.  The Veteran reported that he could not walk more than a few steps due to the pain in his feet.

At the end of April 2012, the Veteran was admitted to a VA hospital as an inpatient due to his symptoms and underwent a left thigh muscle biopsy.  He was noted to have systemic symptoms which had improved significantly with administration of steroids, suggestive of inflammatory etiology. The leading systemic vasculitis suggested by rheumatology was polyarteritis nodosum.  Follow up outpatient records in May 2012 show suspected vasculitis.

In May 2012, the Veteran filed a claim for compensation benefits for a disability affecting his legs and feet which he claimed on a direct basis and possibly due to his service-connected diabetes mellitus.  He said he had no nerve connection from his mid-calf to the end of his toes and was unable to stand longer than a few minutes without severe pain.  He added that he had weakness in each leg and foot.  

A VA electrodiagnostic (EMG) evaluation report in May 2012 notes that the Veteran presented a couple of months earlier with bilateral foot drop sensory deficits and pain.  Most of it had been on his left side.  He was noted to have had a huge work up with a questionable diagnosis of polymyositis or some type of vasculitic disorder.  He was further noted to have had have a left upper thigh muscle biopsy which showed significant abnormalities mainly myopathic changes without any acute inflammation or necrosis.  The EMG impression was as follows:  1. Generalized sensory motor peripheral neuropathy severe in the lower extremities.  In the upper extremities just limited testing showed a sensory neuropathy, not motor; and 2. Minimal denervation potentials which may be masked due to the high dose prednisone.  Motor units, in general, were normal.  There were no myopathic motor units or neuropathic motor units except the left tibialis anterior.  The etiology of his generalized sensory motor neuropathy was unclear.

A June 2012 private report from neurological associates reflects a diagnostic impression that includes probable polyarteritis; muscle biopsy suggestive of inflammatory myopathy; normal "CPK"determinations; diabetes mellitus; status post left sural nerve biopsy, results pending.  The physician noted that the Veteran's history suggests the abrupt onset of a sensory and motor syndrome initially affecting the lower extremities and subsequently affecting the upper extremities.  He said that symptoms in the upper extremities had largely cleared.  He also said that present examination demonstrated a significant peripheral neuropathy some of which may be diabetic in nature.  However, he went on to note that these symptoms had been of recent occurrence.

Results of a sural nerve biopsy performed in June 2012 revealed active vasculitis involving the peripheral nerve tissue.  These results lead to a final clinical diagnosis of polyarteritis nodosa.  

A September 2012 record notes that the Veteran had been treated with prednisone for four months, cyclophosphamide for three months and had 3 previous cycles of "Iv IG".  This record also notes that the cyclophosphamide was to be stopped immediately due to emergent drug toxicity.  An October 2012 record shows that the Veteran was improving with treatment.

After examining the Veteran and reviewing his claims file, a VA diabetic sensory - motor neuropathy examiner opined in October 2012 that it was less likely than not that the Veteran has peripheral neuropathy related to his diabetes mellitus.  He noted that the Veteran had diabetes mellitus II and had eventually been diagnosed as having polyarteritis nodosum, but that he did not have diabetic peripheral neuropathy.  He pointed out that no specialist had opined that he had diabetes mellitus peripheral neuropathy and that his documented polyarteritis nodosum explains his documented neuropathic symptoms.  He added that service treatment records were negative for findings of neuropathy and, as such, there was no need to address direct service connection.  

In February 2013, the Veteran underwent a rheumatology consult.  He was noted to be off all medications since early September 2012 with no worsening or no new symptoms since, but had complaints of bilateral hand paresthesias in the ulnar nerve distribution.

An August 2013 VA outpatient record shows increasing neuropathy symptoms since the Veteran's last visit and notes that he had been on "cellcept" since March 2013, but with no improvement and actual increasing symptoms.

III.  Analysis

Pertinent Law and Regulations

At the outset, the Veteran is not claiming that the disability at issue, i.e., a bilateral lower extremity disability (claimed as bilateral legs and feet), is from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002). 

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including acute and subacute peripheral neuropathy, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within 2 years of date of onset.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Discussion

As a starting point, the Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  Also, the medical evidence shows that he has a confirmed clinical diagnosis of polyarteritis nodosum.  However, as this disability is not among the listed presumptive disabilities for exposure to herbicide agents, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(e) is not applicable.  In terms of acute and subacute peripheral neuropathy, which are on the list of presumptive disabilities associated with exposure to Agent Orange, the Veteran does not have such disabilities.  In this regard, his service treatment records do not show any complaints or treatment related to neuropathy and/or his lower extremities in service or for many years after.  In fact, he did not present with neurological complaints involving the lower extremities until March 2012 at which time he presented to a VA outpatient clinic reporting experiencing a sustained dull pain and swelling in his legs below the knees for two weeks.  Consequently, as the evidence does not show transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within 2 years of date of onset, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 for acute and subacute peripheral neuropathy is not applicable.  Similarly, if the disability is considered either an organic disease of the nervous system or a cardiovascular disease, the disease was not manifest during service or within one year of separation.  38 U.S.C.A. § 1101, 1110, 1112, 1113.  Also, the evidence establishes that the disease was not "noted" during service nor were there characteristic manifestations of the disease process during service (if the condition were considered a disease of the nervous system or a cardiovascular disease). 

The basis of the Veteran's May 2012 claim is that his lower bilateral leg and foot pain and other symptoms are due to neuropathy that is related to his diabetes mellitus.  38 C.F.R. § 3.310.  However, a VA examiner concluded in October 2012 that there was no clinical evidence of diabetic neuropathy by examination.  He noted that the Veteran had diabetes mellitus II and had eventually been diagnosed as having polyarteritis nodosum, but stated that he did not have diabetic peripheral neuropathy.  He pointed out that no specialist had opined that he had diabetes mellitus peripheral neuropathy and that his documented polyarteritis nodosum explains his documented neuropathic symptoms.  Indeed, VA treatment records show that a clinical diagnosis of polyarteritis nodosum was confirmed after extensive studies had been conducted.  See June 2012 report.  There is no indication from these records that diabetic neuropathy was ever diagnosed.

As to the Veteran's statements that he has neuropathy of the lower extremities related to his diabetes mellitus, the Board notes that he is competent to testify to his symptoms as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran were competent to opine as to the nature and etiology of his lower extremity disability, the specific and reasoned opinion of the trained professional in October 2012 outlined above finding that the Veteran does not have diabetic peripheral neuropathy outweighs the Veteran's general lay assertion that he does.

In addition, entitlement to service connection for a disability of the lower extremities on a direct basis is not warranted.  As noted, the Veteran's service treatment records are devoid of any indication of neuropathy in service or complaints related to his bilateral lower extremities and show that he had a normal clinical evaluation of the lower extremities at his April 1969 separation examination.  Indeed, he did not complain of lower extremities problems until March 2012 which is over 40 years after service.  Moreover, the record is devoid of any medical evidence relating the Veteran's postservice lower extremity disability to service.  In this regard, a VA examiner remarked in October 2012 that the Veteran's service treatment records are negative for findings of neuropathy and, as such, there was no need to address direct service connection.  

In short, the Veteran's claim must be denied because his diagnosed polyarteritis nodosum has not been shown to be either caused or aggravated by diabetes or due to a disease or injury in service, and he does not have a disease presumed service connected in veterans exposed to Agent Orange.  As the preponderance of the evidence is against the claim for service connection for a bilateral lower extremity disability (claimed as bilateral legs and feet), to include as secondary to service-connected diabetes mellitus, type II, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a bilateral lower extremity disability (claimed as bilateral legs and feet), to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


